Per Curiam.

The policy on this vessel ivas, at and from her port of lading in the province of Yucatan, to New-York.” She was at the port of Angostura in that province, receiving her return cargo, when she was lost. This was one of the usual and customary places for delivering and receiving cargoes, on the coast of Yucatan, and as much of a port as any other place of lading within the province. This case, therefore, comes precisely within the reasoning adopted in the forme" case, and the motion for a new trial ought also to be denied.